UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 11-1983


DON BOYD,

                    Plaintiff – Appellant,

            v.

KLLM TRANSPORT SERVICES, INCORPORATED; WELLS MARBLE &
HURST, PLLC; ROY H. LIDDELL; KEVIN A. ROGERS; SOUTHEASTERN
TRAINING CENTERS, Inc.; DANIEL COKER HORTON, & Bell PA; J.
WYATT HAZARD; CAROLYN CURRY SATCHER; J. T. ROBINSON;
DAVID L. REDD; W. STAN SULLIVAN; DOE CLERK ONE; DOE CLERK
TWO; DOE CLERK THREE; UNITED STATES OF AMERICA, United
States   District  Court  for   the  Western   District  of
Louisiana; UNITED STATES OF AMERICA, United States District
Court for the Southern District of Mississippi; UNITED
STATES OF AMERICA, United States Court of Appeals for the
Fifth Circuit,

                    Defendants - Appellees.



                          No. 11-1990


DON BOYD,

                    Plaintiff – Appellant,

            v.

CITY of COLUMBIA; STATE of SOUTH CAROLINA; GARY H. JOHNSON,
II,

                    Defendants - Appellees.
                          No. 11-1996


DON BOYD,

                    Plaintiff – Appellant,

            v.

BI-LO, INCORPORATED; HUNTER & FOSTER PA; LAWRENCE M HUNTER,
JR.; SOUTH CAROLINA, STATE OF,

                    Defendants - Appellees.



                          No. 11-1998


DON BOYD,

                    Plaintiff – Appellant,

            v.

WAL-MART   STORES,   INCORPORATED;  WAL-MART  SUPERCENTER,
INCORPORATED; NELSON MULLINS RILEY & SCARBOROUGH; CLARENCE
DAVIS; AISHA S LUSK; CHRISTOPHER C GENOVESE; SOUTH
CAROLINA, STATE OF,

                    Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.      Joseph F. Anderson, Jr.,
District Judge. (3:10-cv-03208-JFA; 3:11-cv-00013-JFA; 3:10-cv-
03209-JFA; 3:11-cv-00845-JFA)




                               2
                            No. 11-2143


In re:   DON BOYD,

                      Petitioner.




                            No. 11-2144


In re:   DON BOYD,

                      Petitioner.



  On Petitions for Writ of Mandamus. (3:10-cv-03209-JFA-PJG;
                       3:11-cv-00845-JFA)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Nos. 11-1983, 11-1990, 11-1996, 11-1998, affirmed; Nos. 11-2143,
11-2144, petitions denied by unpublished per curiam opinion.


Don Boyd, Appellant/Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                    3
PER CURIAM:

              We have consolidated six proceedings brought by Don

Boyd for consideration, and we grant leave to proceed in forma

pauperis in all.          In case numbers 11-1983, 11-1990, 11-1996, and

11-1998, Boyd appeals the district court’s orders adopting the

magistrate judge’s reports and denying relief on Boyd’s claims

brought pursuant to 42 U.S.C. § 1983 (2006).                     We have reviewed

the    records     and    find   no    reversible    error.       Accordingly,     we

affirm for the reasons stated by the district court.                         Boyd v.

KLLM Transport Servs., No. 3:10-cv-03208-JFA (D.S.C. Aug. 12,

2011); Boyd v. City of Columbia, No. 3:11-cv-00013-JFA (D.S.C.

Aug.    12,   2011);      Boyd   v.    Bi-Lo,     Inc.,   No.    3:10-cv-03209-JFA

(D.S.C.,      Aug. 12,     2011);     Boyd   v.   Wal-Mart      Stores,    Inc.,   No.

3:11-cv-00845-JFA (D.S.C. Aug. 12, 2011).

              In   case    numbers      11-2143     and   11-2144,        Boyd   seeks

mandamus relief directing the district court and the magistrate

judge in two of the above cases to provide additional citations

to the record.           We conclude that Boyd is not entitled to the

requested relief.          Mandamus is a drastic remedy and should be

used only in extraordinary circumstances; it may not be used as

a substitute for appeal.              Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).               Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

                                             4
In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   Boyd has not met these standards, and therefore, we deny

his petitions for mandamus.

          We grant Boyd’s motion to have his “mitigative briefs”

considered   as   his   informal   briefs,   but   deny   his   remaining

motions, including his motion for waiver of service, his motion

to deconsolidate, and his motion to direct the district court to

provide him with a certified copy of the record.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court.



                            Nos. 11-1983, 11-1990, 11-1996, 11-1998:
                                                            AFFIRMED
                                              Nos. 11-2143, 11-2144:
                                                     PETITION DENIED




                                    5